Citation Nr: 1715870	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-36 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for service-connected left upper extremity weakness, residuals of stroke associated with diabetes mellitus, type II.

2.  Entitlement to an initial disability rating in excess of 40 percent beginning November 25, 2008, and in excess of 60 percent disabling from March 14, 2012, for service-connected left lower extremity weakness, residuals of stroke associated with diabetes mellitus, type II.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Navy from April 1964 to June 1968.  He was awarded a Vietnam Service Medal with two bronze stars, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for proper development of the issues.  The Veteran has asserted in treatment notes that his paresthesia in the upper and lower extremities has worsened since the most recent VA examination performed in December 2015.  

Specifically, in February 2016 the Veteran asserted that he was really tight in the arms and that he continued to use bracing and Bioness devices for his arm disability.  He asserted that his arthritis was more bothersome, and on physical examination he had radial deviation in the wrist and decreased strength in the hands.  In May 2016 the Veteran reported that he had difficulty ambulating due to left hemiparesis, and he had positive edema in the left lower extremity.  His left wrist continued to show a radial deviation with decreased flexion and movement in the hands.  In August 2016 he was using a left wrist splint and a cane and he ambulated with a slow and steady gait.  In October 2016 he asserted that his balance had worsened and that he had a limited range of motion in the left ankle; he indicated that he was not able to dorisflex to neutral in the left foot.  On physical examination he had an abducted gait in the left leg and his knee was hyperextended to accommodate for equinus in the foot.  In one of his most recent VA treatment records from late October, the Veteran reported that his knee was more painful, and his treatment provider indicated that the Veteran needed an additional knee stimulator for the Bioness device to improve the gait.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, remand is appropriate to determine the current severity of the Veteran's left-sided weakness in light of his lay statements describing a worsening condition.  

The claim for a TDIU is inextricably intertwined with the claims for increased ratings for left upper extremity weakness and left lower extremity weakness and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Lastly, it appears as though the Veteran receives continuous treatment through VA, and as such the Board finds that the AOJ should obtain and associate with the record any outstanding VA treatment records dated from October 2016 to present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from October 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left upper extremity weakness, residuals of stroke associated with diabetes mellitus, type II, and left lower extremity weakness, residuals of stroke associated with diabetes mellitus, type II.  The examiner should review the claims file and should perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




